Citation Nr: 1706316	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  13-05 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter.


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to June 1975 and September 1979 to December 1980. He also served in the National Guard from 1975 to 1979. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veteran's Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In October 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via video conference. A transcript of the hearing has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Upon review of the evidence, the Board finds that further development must be completed regarding the Veteran's claim for service connection for a back disability prior to adjudication by the Board. In this regard, the Board notes that the Veteran has a current diagnosis of degenerative disc disease and he has consistently reported low back pain to his treatment providers. In his submissions to support his claim, hearing testimony and medical records, the Veteran revealed that he was injured prior to active service in a fall off a barn and a motorcycle accident. The Veteran's lay statements and service treatment records confirm an accident that took place while he was in service where he fell down the stairs of an aircraft and was injured.  

The Veteran's contention is that his in-service fall aggravated his pre-service injuries and is ultimately responsible for his current disability. However, as this is a complex medical question and the Veteran has not been shown to have specialized education or experience to make such an assertion, a medical opinion is necessary. Layno v. Brown, 6 Vet. App. 465 (1994) (lay testimony is not competent to prove that which would require specialized knowledge or training, including matters requiring medical expertise.) 

VA must provide an examination when the record (1) contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; (2) indicates that the disability or signs and symptoms of disability may be associated with active service; and (3) does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that a VA examination is warranted to determine whether his current disability is related to his active duty service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination for his back disability. The claims file should be made available to the examiner for review.

a. The examiner is asked to provide opinions and include a detailed rationale as to the following:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's back disability had its onset in, or is otherwise attributable to his period of active service?
  
ii. Did the Veteran have residuals of a back injury at the time of entry into service?

iii. Assuming for the purpose of the examination that the Veteran did sustain a pre-service back injury and has residuals of the injury, is it at least as likely as not (50 percent or greater probability) that the Veteran's pre-service back injury was aggravated beyond its natural progression by service, to include the documented fall?

The examiner is asked to discuss the medical significance, if any, of the Veteran's pre-service accidents, including: a fall off a barn in 1978 and a motorcycle accident in 1979. The examiner should also discuss the medical significance, if any, of the Veteran's complaints of back pain prior to and after his fall in service.

2. Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).


